 In theMatter ofSci-IUTTE&KOERTINGCOMPANYandPATTERN MAKERSLEAGUE OFN. A., PHIIA. Assoc. (A. F. OF L.)Case No. R-1198.-Decided September 26, 19412Jurisdiction:, valve and allied products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusalto accord either of competing unions recognition until certified by theBoard ; election necessary.Unit Appropriate for Collective Bargaining:pattern makerspermittedto deter-minewhether they should constitute a separate bargaining unit or be part of aplant-wide unit..Mr. G. Cook,of Philadelphia, Pa., for the Company.Mr. Henry Kaiser,ofWashington, D. C., for the A. F. of L.Mr. Carl Bersingand31r. Francis White,of Philadelphia, Pa., forthe C. I. O.Hiss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Pattern Makers League of N. A., Phila.Assoc. (A. F. of L.), herein called the A. F. of L., alleging that aquestion affecting commerce had arisen concerning the representationof employees of Schutte & Koerting Company, Philadelphia, Pennsyl-vania, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Jerome1.Macht, Trial Examiner. Said hearing was held at Philadelphia,Pennsylvania, on August 25, 1942.The Company, the A. F. of L.,and the United Electrical, Radio & Machine Workers of America,Local No. 155, C. I. 0., herein called the C. I. 0., appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSchutte& Koerting Company is a Pennsylvania corporation, engagedin the manufacture of steel valves, air ejectors, heat exchangers, and44 N. L R. B, No 96.528. SCHUTTE.&KOERTINGCOMPANY529a,wide range of allied products.This proceeding involves the Com-pany's Philadelphia plant.During 1941, the Company purchased,for use in its Philadelphia plant, raw materials valued in excess of,$500,000, of which more than 50 percent was shipped to the plant, frompoints outside the State of Pennsylvania.During the same period,the Company manufactured products valued in excess of $500,000, ofwhich more than 50 percent was shippedfromthe plant to points out-side the State,of Pennsylvania.The Company admits that it is en-gaged'in commerce within the meaning of the National Labor Rela-tions Act.H. THE ORGANIZATIONS INVOLVEDPattern Makers League of N. A., Phila. Assoc., is a labor organiza-tion affiliated with the American Federation of Labor. It admits tomembership employees of the Company. - 'United Electrical, Radio & Machine Workers of America, Local No.155, is a labor organization affiliated with the Congress of IndustrialOrganizations. It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION; THE APPROPRIATE UNITThe A. F. of L. requested recognition by the Company as the exclu=sire bargaining agent for the Company's pattern makers and patternmaker, apprentices as it separate unit.The C. I. O. requested recogni-tion as agent of the pattern makers as part of' a unit of all the plantemployees, excluding other specified categories.The Company refusedto recognizeeither union until one is certified by the Board.A reportby the Regional Director, introduced in evidenceat the hearing, andevidence offered before the Trial Examiner, indicate that the A. F. ofL. and the C. I. O. each representsa substantial number of the em-ployees in the unit hereinafter found to be appropriateThe C. I. O. contends that it has a collective bargaining contractwith the Company which was executed on August 20, 1942, covering'The Regional Director reportedthat the A F of L.submitted two application-for-membership cards, undated, bearing apparently genuine si*natuies of persons whose namesappear on the Company's payroll of July27, 1942The business representative furnisheda signed statement that these two cards weresecured byhim on July 15, 1942 In addi-tion, the A. F.of L. furnished evidence of membership in goodstanding inits oiganiza-tnon of another pattern maker employed by the Company, andan apprentice who is nowin the NavyThis evidence consists of a signed statementby thebusiness representativethat the dues of this member are paid to dateand that hehas been in good standing eversince becoming a' member a yearagoAt thehearing theA F of Lsubmitted to theTiial Examiner one application-for-membershipcardsigned by an apprenticeThis cardwas undated and bore an apparently genuine signatureThe business agentstated thatthe card was signed on August 17, 1942The Regional Director further reportedthat theC 1 0 submitted four application-for-membership cards, three undated,and onedated July16, 1942 . All four cards bear appar-ently genuine signatures of personswhosenames appear onthe Company'spay roll ofJuly 27, 1942Thereare fiveemployees in the unit hereinafter found to he appropi rote487498-4 2-vol 44=3414- 530DECISIONS OF NATIONALLABOR RELATIONS BOARDall employees with specified exclusions.This contract was not intro-duced into evidence.The C. I. 0. further states, however, that patternmakers and pattern maker apprentices are not covered by the contract,and that no negotiations have been conducted concerning them, sincethe Company informed the C. I. 0. before the contract was executed'that the A. F. of L. had made claims of representation concerning thepattern makers and had filed a petition with the Board.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNIT; THE DETEIIMINATIONOF REPRESENTATIVESThe A. F. of L. contendsthat all pattern makers and patternmaker apprentices of the Company,at its Philadelphia plant, exclud-ing the foreman,constitute an appropriate unit.The C.I.0. con-tends that all pattern makers and pattern maker apprentices,includ-ing the foreman,should comprise part of a plant-wide unit, withspecified exclusions.The Company takes no position concerning theappropriate unit.The Company employsfour pattern makers,one pattern makerapprentice,and a patternmaker foreman.They, togetherwith thepattern loftsman and a clerical employee,occupy space on the fourthfloor of the plant.Their duties are thosenormallyassociated withtheir craft.Their working hours are similar to those of the otheremployees and their wage rates correspond to those of other skilledemployees,but there is no interchange between the pattern makersand employees in other departments of the Company.The patternmaker foreman spends the greater portion of his timein performing the same duties as those of the other pattern makers;the remainder of histime he is engaged in supervising.His super-visory duties consist of distributingwork to thepatternmakers;assigning them to work on certain patterns;and instructing them asto what shrinkage or finish is to be used in the patterns.When workis finished,he inspects and checks it.He has theauthorityto recom-mend thehire and dischargeof employees,and to recommend in-creasesand promotionsfor, employees.We conclude that he is a'supervisoryemployee and shall exclude him.In view oftheir membership in a wellestablishd craft, the patternmakers might appropriately function as a separate unit; their work-ing conditionsand wage"rates, on the,other hand, indicatethat theymightappropriately form part of a broader, plant-wide unit.We2The parties stipulatedthata question concerning representation had arisen, and noissue was made of the contract as a bar In any event,the A F.of L asserted its claimprior to the execution of the contract SCHUTTE & KOERTING COMPANY531shall accordingly make no final determination of unit at this time-but shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the Com-pany's pattern makers and pattern maker apprentice, excluding theforeman, who were employed during the pay-roll period immediatelypreceding the date of our Direction of Election herein, subject to thelimitations and additions set forth -in the Direction, to determine`whether they desire to be represented by the A. F. of L. or by theC. I. O.Upon the results of the election will depend, in part, theappropriate unit.If the employees involved select the A. F. of L.,they will constitute a separate bargaining unit. If they select theC. I. 0., they will have indicated their desire to be represented upona plant-wide basis, and the C. I. O. will then be able to bargain forthem as part of such unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with Schutte & Koert-ing Company, Philadelphia, Pennsylvania, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, raider the direction andsupervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among the pattern makers and the pattern maker apprentices at theCompany's Philadelphia, Peiinsylvauia, plant, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not'work during said pay-roll period because they were i11 or on vacation or in the active mili-tary service or training of the United States, or temporarily laid off,but excluding the pattern maker foreman and employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Pattern Makers League of N. A., Phila.Assoc. (A. F. of L.), or by United Electrical, Radio & MachineWorkers of America, Local No. 155, C. I. 0., for the purposes ofcollective bargaining, or by neither.MR.WM. M. LEISEP,SON took no part in the consideration of theabove Decision and Direction of Election. In the Matter of SCHU'rfE &KOERTING COMPANYandPATTERN MAKERSLEAGUE OF N. A., PHILA.Assoc. (A. F. OF L.)Case No. R-4198ORDER PERMITTING WITHDRAWAL OF PETITIONOctober 20, 1942The Board having, on September 26, 1942, issued a Decision andDirection of Election 1 in the above-entitled matter, and, thereafter,petitioner, Pattern Makers League of N. A., Phila. Assoc. (A. F. of L.),having requested permission to withdraw its petition, and the Boardhaving duly considered the matter,'IT ISHEREBY ORDEREDthat the request of the petitioner for permissionto withdraw its petition be, and it hereby is, granted, and that the afore-said case be, and it hereby is, closed.144 N.,L. R. B. 528.44 N. L. R. B., No. 96a.532